DISMISSED and Opinion Filed May 20, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01150-CV

                               JULIE KELLEY, Appellant
                                        V.
                             WYNNEWOOD GARDEN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04793-E

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek
       Appellant’s brief in this case is overdue. By postcard dated April 23, 2019, we notified
appellant the time for filing her brief had expired. We directed appellant to file a brief and an
extension motion within ten days. We cautioned appellant that failure to file a brief and an
extension motion would result in the dismissal of this appeal without further notice. To date,
appellant has not filed her brief or otherwise corresponded with the Court regarding the status of
this appeal.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
                                                   JUSTICE
181150F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JULIE KELLEY, Appellant                          On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-18-01150-CV       V.                      Trial Court Cause No. CC-18-04793-E.
                                                  Opinion delivered by Justice Reichek,
 WYNNEWOOD GARDEN, Appellee                       Justices Schenck and Osborne participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee WYNNEWOOD GARDEN recover its costs, if any, of
this appeal from appellant JULIE KELLEY.


Judgment entered May 20, 2019




                                            –2–